       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 1 of 36




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL SINCAVAGE,                              :      Civil No. 1:19-CV-888
                                              :
                    Plaintiff                 :
                                              :
      v.                                      :      (Magistrate Judge Carlson)
                                              :
ANDREW SAUL,                                  :
Commissioner of Social Security,1             :
                                              :
                   Defendant                  :

                          MEMORANDUM OPINION

I.    Introduction

      The Supreme Court has recently underscored for us the limited scope of our

review when considering Social Security appeals, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S. Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S. Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”

1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Commissioner
of Social Security, Andrew Saul, is automatically substituted as the defendant in
place of the former Acting Commissioner of Social Security. Fed. R. Civ. P. 25(d).
                                          1
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 2 of 36




      Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      In the instant case, Angel Sincavage applied for disability insurance benefits

under Title II of the Social Security Act on January 11, 2016, alleging disability due

to vertebrobasilar insufficiency and post-traumatic stress disorder from a car

accident. (Tr. 159). However, after a consideration of the medical records and

opinion evidence, which generally showed that Sincavage’s physical impairments

were treated with sporadic visits to specialists and minimal pain medications, and

that her mental health issues were being treated with conservative outpatient therapy,

the Administrative Law Judge (“ALJ”) who reviewed this case concluded that

Sincavage could perform a range of light work with limitations and denied her

disability application.

      Mindful of the fact that substantial evidence “means only—'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,’”

Biestek, 139 S. Ct. at 1154, we find that substantial evidence supported the ALJ’s

findings in this case. Therefore, for the reasons set forth below, we will affirm the

decision of the Commissioner denying this claim.




                                          2
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 3 of 36




II.   Statement of Facts and of the Case

      On January 11, 2016, Angel Sincavage applied for disability and

supplemental security insurance benefits, alleging an onset date of disability

beginning September 25, 2015 due to vertebrobasilar insufficiency and post-

traumatic stress disorder from a car accident. (Tr. 159). Sincavage was

approximately 51 years old at the time of the alleged onset of her disability and had

prior employment as a high school guidance counselor. (Tr. 32). She had a college

education, including a Master’s degree, and could communicate in English. (Id.).

      With respect to Sincavage’s physical impairments, the record indicates that

Sincavage’s physical impairments began or were exacerbated by a motor vehicle

accident in 2012. She had x-rays of the thoracic and cervical spine in September

2015, which showed multilevel mild degenerative changes in the thoracic spine and

muscle spasm with degenerative changes in the cervical spine (Tr. 23-24). In

October 2015, an MRI of the cervical spine showed mild spondylosis and mild canal

stenosis. (Tr. 24). Sincavage was also seen for wrist pain in November 2015, and it

was noted that she took pain medication for her wrist and wore a brace. (Id.)

      Sincavage was seen by her primary care provider, Dr. Prahalad, throughout

the alleged period of disability. (Tr. 453-62). It was noted in February of 2016 that

Sincavage had difficulty walking and dizziness due to her VBI diagnosis. (Tr. 454).

It was also noted that she was severely depressed and confused. (Id.) At a visit in


                                         3
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 4 of 36




May 2016, it was noted that Sincavage was experience fatigue, foot pain, neck pain,

and memory loss. (Tr. 456). On June 29, 2016, Dr. Prahalad’s notes state that

Sincavage had fallen down the stairs and was using crutches or a cane to help her

walk. (Tr. 456-57). Dr. Prahalad reported that Sincavage was very depressed but

denied any suicidal ideation. (Tr. 457). In August and September of 2016, Dr.

Prahalad again noted Sincavage’s depression and forgetfulness, as well as her foot

and neck pain. (Tr. 458). In December 2016, Dr. Prahalad prescribed Pamelor for

her depression. (Tr. 459).

      Sincavage began treating at Total Body Chiropractic in February of 2016 for

her lower back and neck pain. (Tr. 513-31). Treatment notes indicated that

Sincavage received gentle manual mobilization at each visit. (Id.) In March 2016, it

was noted that Sincavage was showing slight improvement since her prior visit, and

that she was progressing as expected. (Tr. 519). The treatment notes stated that

Sincavage’s problem was likely chronic, but with improvement in her condition she

could see some improvement in her activities of daily living. (Tr. 519-20). She then

treated at Czulada Chiropractic in May and June of 2016 for her back and neck pain.

(Tr. 496-97). She received spinal mobilization treatment and home-based

therapeutic exercises. (Tr. 496).

      In April 2016, Sincavage was examined by Dr. Jay Willner, a state agency

consultant, regarding her physical impairments. (Tr. 438). Dr Willner diagnosed her


                                         4
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 5 of 36




with vertebral basilar insufficiency, neck pain, left hip pain, vertigo, and syncope,

and her prognosis was fair. (Tr. 440-41). He noted that Sincavage’s neck and hip

pain was largely a result of a motor vehicle accident she was involved in a few years

prior, and that she occasionally had difficulty walking. (Tr. 438). Dr. Willner

reported that the plaintiff was taking Valium at that time, and that she could perform

all of her activities of daily living with some help or supervision. (Tr. 439). He

opined that Sincavage could lift up to 20 pounds frequently and carry up to 10

pounds frequently; she could never climb stairs, ramps, ladders, scaffolds or balance,

and occasionally stoop, kneel, crouch and crawl; and that she could perform

activities like shopping, personal hygiene, use public transportation, and could

ambulate without an assistive device. (Tr. 442-47).

       Sincavage continued to treat with Dr. Prahalad in 2017. Dr. Prahalad noted

that Sincavage was depressed and had neck pain, nausea, and left-hand weakness.

(Tr. 605). Dr. Prahalad suggested that the plaintiff needed surgery on her left hand.

(Id.) In October 2017, Dr. Prahalad noted that Sincavage was experiencing severe

neck spasms, vertigo, memory loss, and poor concentration. (Tr. 604).

      As for her mental impairments, Sincavage was examined by Dr. Elaine

Everding, a state agency consultant, who performed a psychiatric examination on

March 7, 2016. (Tr. 427). Sincavage reported to Dr. Everding that she was depressed

“most of the time,” she suffered from crying spells, fatigue, getting anxious, and


                                          5
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 6 of 36




having panic attacks. (Tr. 428). A mental status examination revealed that Sincavage

was fluid in her speech, her thought process was coherent and goal-directed, she was

somewhat anxious, and she had some difficulty with attention and concentration.

(Tr. 429). Dr. Everding recommended individual psychological therapy and a

psychiatric evaluation or follow up. (Tr. 431).

      In April 2017, Sincavage began treating at Valley Counseling Associates for

her depression and anxiety. (Tr. 463-84, 606-12). On her intake form, she noted a

history of depression, memory problems, feelings of hopelessness and

worthlessness, anxiety, and excessive crying. (Tr. 464-66). A mental status

examination performed by Karen Hartt, MSW, indicated a normal grooming

appearance, cooperative attitude, depressed mood but appropriate affect, normal

speech and intact thought content, good judgment and good insight. (Tr. 468). The

plaintiff began bi-weekly counseling sessions, where it was noted that much of her

stress and anxiety stemmed from her family problems as well as her chronic pain.

(Tr. 463-84). The therapy notes indicate that Sincavage’s treatment plan including

coping mechanisms, exercising, and maintaining a routine to cope with her

depression and anxiety. (Id.) A psychological Services Consultation by Dr. Lenora

Herrmann-Finn on May 2, 2017 diagnosed Sincavage with persistent depressive

disorder but noted that she had no elevated levels of anxiety or depression. (Tr. 469).




                                          6
        Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 7 of 36




      It is against this clinical backdrop that a hearing was held on this disability

application on December 14, 2017, where Sincavage appeared and testified, along

with her husband, and a Vocational Expert. (Tr. 89-141). Following this hearing, the

ALJ issued a decision denying this application for benefits, finding that Sincavage

remained capable of performing a range of light work jobs in the national economy

in the representative occupations of a night cleaner, garment sorter, and assembler

of small parts. (Tr. 33).

      In that decision, the ALJ first concluded the Sincavage had met the insured

status requirements of the Social Security Act from the date of her onset of disability

through March 31, 2021 and had not engaged in any substantial gainful activity since

her alleged onset date of disability on September 25, 2015. (Tr. 15). At Step 2 of the

sequential analysis that governs Social Security cases, the ALJ found that Sincavage

suffered from the following severe impairments: cervical spondylosis with shallow

disc bulging and mild foraminal stenosis, thoracic spine degenerative changes,

scoliosis, osteoarthritis of the left wrist, right foot hallux rigidus and degenerative

joint disease of the first MP joint, depression, and vertebrobasilar insufficiency. (Id.)

      At Step 3, the ALJ determined that none of these impairments met or

medically equaled the severity of one of the listed impairments. (Tr. 16). As it relates

to the instant appeal, the ALJ considered the plaintiff’s mental impairments under

listing 12.04. (Tr. 17). On this score, the ALJ found that the plaintiff had not satisfied


                                            7
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 8 of 36




either the “paragraph B” or “paragraph C” criteria, and thus did not meet the

requirements of listing 12.04. (Tr. 17-21). Specifically, the ALJ found that

Sincavage had only a mild limitation in understanding, remembering, or applying

information; a mild limitation in interacting with others; a moderate limitation with

regard to concentrating, persisting or maintaining pace; and a mild limitation in

adapting or managing oneself. (Tr. 17-19). Accordingly, because the record did not

establish that Sincavage had at least two “marked” limitations or one “extreme”

limitation in those areas, the ALJ concluded that the paragraph B criteria had not

been met. In addition, the ALJ found that the evidence failed to establish the

presence of paragraph C criteria based on the plaintiff’s conservative mental health

treatment and the fact that the evidence did not establish that Sincavage had a

minimal capacity to adapt to changes. (Tr. 20).

      Between Steps 3 and 4, the ALJ fashioned a residual functional capacity

(“RFC”), which considered all of Sincavage’s limitations from her impairments:

      After careful consideration of the entire record, the undersigned finds
      that, through the date last insured, the claimant had the residual
      functional capacity to perform sedentary work as defined in 20 C.F.R.
      404.1567(b) except the claimant can climb ramps and stairs
      occasionally; never climb ladders, ropes or scaffolds, occasionally
      balance, stoop, kneel and crouch; and never crawl. She can frequently
      work at unprotected heights and with moving mechanical parts but
      never operate a motor vehicle. She can have frequent[] exposure to
      humidity, wetness, extreme cold and vibration. The claimant is limited
      to simple, routine tasks and simple, work-related decisions. The
      claimant’s time off task can be accommodated by normal breaks.


                                         8
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 9 of 36




(Tr. 21).

      In making this RFC determination, the ALJ considered all of the medical and

opinion evidence in this case. (Tr. 21-32). The ALJ first examined the plaintiff’s

medical records, both prior to and during the alleged onset period of disability. (Tr.

22-28). The ALJ noted that these records showed that Sincavage had chronic back

and neck pain that Sincavage had been treating for some time with a chiropractor;

that she had vertigo and dizziness due to her VBI diagnosis; and that she at times

took medication, such as Valium and Pamelor, but that she generally chose to treat

without medication due to her religious beliefs. (Id.) Sincavage was seen by a

neurologist in September 2016, who noted that there was no significant memory

deficit and advised her to be physically active and use warm showers for her neck

problems. (Tr. 26). It was noted that Sincavage was treating with her primary care

provider, a chiropractor, and a podiatrist in late 2016, but she reported to her primary

care provider in December that she had taken a trip to the Dominican Republic and

she was feeling better. (Id.) While Sincavage’s records showed that she experienced

depression and anxiety, she did not begin treating for her mental health issues until

mid-2017. (Id.) The ALJ found that the record did not support Sincavage’s

limitations to the extent she alleged. On this score, the ALJ noted that Sincavage

generally had conservative treatment for her chronic pain and that she chose not to

take medication. (Tr. 27-28). Additionally, he noted the fact that Sincavage did not


                                           9
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 10 of 36




begin treating her depression until April 2017, but that he took into consideration

her noted cognitive deficits and depression in his RFC assessment. (Id.)

      As for the opinion evidence, the ALJ gave partial weight to Dr. Vizza, a state

agency consultant, who opined that Sincavage was moderately limited in activities

of daily living, social functioning, and maintaining concentration, persistence and

pace. (Tr. 29). The ALJ found that Sincavage was more limited than Dr. Vizza had

opined given her recent treatment at Valley Counseling. (Id.) He also found that

Sincavage was not as limited in activities of daily living and social functioning based

on counseling notes that indicated Sincavage had made new friends and took trips

out of the country and to the beach. (Id.)

      The ALJ also gave partial weight to the opinion of Dr. Hutz, a state agency

consultant who reviewed the record and found that Sincavage could perform light

work with some limitations. (Id.) Dr. Hutz found that the plaintiff could perform

light work with occasional climbing of ramps and stairs but no climbing of ropes,

ladders or scaffolds; that she could occasionally balance, stoop, kneel, crouch and

crawl, but that she needed to avoid concentrated exposure to hazards and extreme

cold and wetness. (Id.) The ALJ found that Sincavage was not as limited as Dr. Hutz

opined due to her history of conservative treatment and the fact that she did not take

medications for her pain. (Id.) The ALJ also noted that Sincavage did not follow up




                                             10
        Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 11 of 36




on her providers’ recommendations for surgeries for her left thumb and right foot.

(Id.)

        As for the opinion of Dr. Prahalad, the plaintiff’s primary care provider, the

ALJ gave this opinion partial to little weight. (Tr. 29-30). Dr. Prahalad treated

Sincavage since 2003 and throughout the alleged period of disability. Dr. Prahalad’s

treatment notes indicated that Sincavage had constant vertigo, nausea, neck spasms,

and memory loss. (Id.) Her notes showed that Sincavage had chronic back and neck

pain, an injury to her thumb and foot, as well as poor focus, depth perception, nausea,

and cognitive deficits due to her VBI diagnosis. (Id.) Dr. Prahalad also noted that

Sincavage had an inappropriate mood, poor short-term memory, indecision, and was

reliant on others for many daily tasks. (Id.) The ALJ gave this opinion partial to little

weight because he found that the treatment notes were largely based on Sincavage’s

subjective complaints, and that her history of conservative treatment did not support

the limitations alleged by Dr. Prahalad. (Id.)

        The ALJ also gave partial weight to the opinion of Dr. Everding, the state

agency consultant who performed a mental status examination on Sincavage. (Tr.

31). Dr. Everding opined that Sincavage had a moderate limitation in the ability to

make judgments on complex, work-related decisions and in interacting appropriately

with the public, supervisors, and coworkers. (Id.) She also opined that the plaintiff

had a marked limitation in the ability to respond appropriately to changes in the work


                                           11
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 12 of 36




setting. (Id.) The ALJ found that Dr. Everding’s opinion was not supported by her

own mental exam findings, in that Dr. Everding found the plaintiff to be adequately

dressed and well-groomed; had fluent speech and coherent and goal-directed thought

process; her recent memory skills were generally intact; and she had average

intellectual functioning. ((Id.) Additionally, the ALJ noted that Dr. Everding’s

opinion was inconsistent with the fact that the plaintiff did not begin treating with a

counselor in 2017, and at that time, it was noted that Sincavage had made progress,

engaged more socially, and took trips out of the country and to the beach. (Id.)

      Similarly, the ALJ gave only partial weight to Dr. Willner, who performed a

consultative physical exam for the state agency in 2016. (Tr. 31). Dr. Willner opined

that Sincavage could lift up to 50 pounds occasionally and 20 pounds frequently and

carry up to 20 pounds occasionally and 10 pounds frequently; she could frequently

handle, reach, finger, feel, push/pull, and operate foot controls; could never climb

stairs, ramps, ladders, or scaffolds and occasionally stoop, kneel, crouch and crawl.

(Id.) The ALJ gave this opinion partial weight based on the claimant’s history of

conservative treatment. (Id.) He noted that Sincavage generally treated with her

primary care provider, and that the neurologist that Sincavage saw in 2016 noted

minimal findings on exam. (Id.) In addition, the ALJ noted that Sincavage never

followed up on her providers’ recommendations for thumb and foot surgeries. (Id.)




                                          12
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 13 of 36




      Finally, the ALJ gave partial weight to Sincavage’s therapist, Karen Hartt.

(Tr. 32). Ms. Hartt opined that Sincavage suffered from persistent depression, in part

due to her physical pain and lack of independence. (Id.) The ALJ found that Ms.

Hartt’s opinion lacked probative value because she did not give functional

limitations, and her own treatment records did not note more than moderate issues

on exam. (Id.) Additionally, Sincavage’s counseling notes from indicated that she

was making progress in that she was taking trips and making new friends. (Id.)

      The ALJ also considered Sincavage’s statements and those of her husband

and found that the record did not support the claimant’s limitations to the extent

alleged. The ALJ gave partial weight to the statements of Sincavage’s husband, as

he noted they were valuable in assessing the severity of Sincavage’s impairments,

but that they were given by a party sympathetic to the claimant and offered little

probative value in determining Sincavage’s RFC. (Tr. 29). As for Sincavage’s

subjective complaints, the ALJ found that her statements were not consistent with

her overall treatment records. (Id.) The ALJ noted that Sincavage’s record indicated

minimal, conservative, and sporadic treatment, and that she did not consistently take

medication. (Tr. 22). He noted that she mainly treated with her primary care provider

and only sporadically treated with specialists, and that she had no hospitalizations or

surgeries related to her pain, although her providers had recommended surgery on

occasion. (Id.)


                                          13
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 14 of 36




       Having arrived at this RFC assessment based upon an evaluation of these

clinical records, medical opinions, and the claimant’s statements, the ALJ found at

Step 4 that Sincavage could not perform her past work. (Tr. 32). However, at Step

5, the ALJ found that there were a number of light work jobs in the national economy

that she could perform, such as a night cleaner, garment sorter, and assembler of

small parts. (Tr. 33). Accordingly, the ALJ concluded that Sincavage did not meet

the stringent standard for disability set by the Social Security Act and denied her

disability claim. (Id.)

       This appeal followed. (Doc. 1). On appeal, Sincavage contends the ALJ erred

in finding that Sincavage did not meet a listing at Step 3 with respect to her mental

impairments. Additionally, she contends that the ALJ failed to give proper weight to

Sincavage’s treating physician and in his evaluation of the opinion evidence. This

case is fully briefed and is, therefore, ripe for resolution. For the reasons set forth

below, under the deferential standard of review that applies here, we will affirm the

decision of the Commissioner.

III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the


                                          14
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 15 of 36




record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F.Supp.2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F.Supp.2d 623, 627 (M.D. Pa. 2003).

      The Supreme Court has recently underscored for us the limited scope of our

review in this field, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
                                         15
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 16 of 36




       evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the
       agency's factual determinations. Consolidated Edison Co. v. NLRB,
       305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
       deleted). And whatever the meaning of “substantial” in other contexts,
       the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
       e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
       omitted). It means—and means only—“such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
       Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
       (comparing the substantial-evidence standard to the deferential clearly-
       erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application

of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s errors of law denote

a lack of substantial evidence.”) (alterations omitted); Burton v. Schweiker, 512

F.Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination as to the status

of a claim requires the correct application of the law to the facts.”); see also Wright

v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on

legal matters is plenary); Ficca, 901 F.Supp.2d at 536 (“[T]he court has plenary

review of all legal issues . . . .”).



                                           16
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 17 of 36




      Several fundamental legal propositions flow from this deferential standard of

review. First, when conducting this review “we are mindful that we must not

substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are enjoined

to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that




                                         17
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 18 of 36




decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe


                                         18
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 19 of 36




impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1). In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant's residual functional capacity without an


                                         19
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 20 of 36




assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm’r of Soc. Sec., 962 F.Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F.Supp.3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a


                                        20
         Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 21 of 36




finding of disability. In contrast, when an ALJ is relying upon other evidence, such

as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, to fashion an RFC courts have adopted a more pragmatic

view and have sustained the ALJ’s exercise of independent judgment based upon all

of the facts and evidence. See Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir.

2006); Cummings, 129 F.Supp.3d at 214–15. In either event, once the ALJ has made

this determination, our review of the ALJ's assessment of the plaintiff's RFC is

deferential, and that RFC assessment will not be set aside if it is supported by

substantial evidence. Burns v. Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also

Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar.

29, 2017), report and recommendation adopted sub nom. Metzgar v. Colvin, No.

3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill,

No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report and

recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa. Mar. 27,

2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her from

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at Step 5 to

show that jobs exist in significant number in the national economy that the claimant


                                        21
         Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 22 of 36




could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at

1064.

        The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir.

1999).

        C.    Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
              Evidence and Lay Testimony

        The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]

                                         22
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 23 of 36




symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. § 404.1527(c).

      In deciding what weight to accord competing medical opinions and evidence,

the ALJ is guided by factors outlined in 20 C.F.R. § 404.1527(c). “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between

the source of the opinion and the individual become weaker.” SSR 96-6p, 1996 WL

374180 at *2. Treating sources have the closest ties to the claimant, and therefore

their opinions generally entitled to more weight. See 20 C.F.R. § 404.1527(c)(2)

(“Generally, we give more weight to opinions from your treating sources...”); 20

C.F.R. § 404.1502 (defining treating source). Under some circumstances, the

medical opinion of a treating source may even be entitled to controlling weight. 20

C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL 374188 (explaining that

controlling weight may be given to a treating source’s medical opinion only where

it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques, and it is not inconsistent with the other substantial evidence in the case

record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where


                                         23
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 24 of 36




applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. § 404.1527(c).

      Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by a number of different medical sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

presented with a disputed factual record, it is well-established that “[t]he ALJ – not

treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Thus, when weighing competing medical opinions

“the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or

for the wrong reason.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Mason, 994 F.2d at 1066). Therefore, provided that the decision is accompanied by

an adequate, articulated rationale, it is the province and the duty of the ALJ to choose

which medical opinions and evidence deserve greater weight.

      Further, in making this assessment of medical evidence:


                                          24
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 25 of 36




      An ALJ is [also] entitled generally to credit parts of an opinion without
      crediting the entire opinion. See Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D.Pa. Mar. 23, 2015);
      Turner v. Colvin, 964 F. Supp. 2d 21, 29 (D.D.C. 2013) (agreeing that
      “SSR 96–2p does not prohibit the ALJ from crediting some parts of a
      treating source's opinion and rejecting other portions”); Connors v.
      Astrue, No. 10–CV–197–PB, 2011 WL 2359055, at *9 (D.N.H. June
      10, 2011). It follows that an ALJ can give partial credit to all medical
      opinions and can formulate an RFC based on different parts from the
      different medical opinions. See e.g., Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015).

Durden v. Colvin, 191 F.Supp.3d 429, 455 (M.D. Pa. 2016).

      Similar considerations govern an ALJ’s evaluation of lay testimony. When

evaluating lay testimony regarding a claimant’s reported degree of disability, we are

reminded that:

      [T]he ALJ must necessarily make certain credibility determinations,
      and this Court defers to the ALJ's assessment of credibility. See Diaz v.
      Comm'r, 577 F.3d 500, 506 (3d Cir. 2009) (“In determining whether
      there is substantial evidence to support an administrative law judge's
      decision, we owe deference to his evaluation of the evidence [and]
      assessment of the credibility of witnesses....”). However, the ALJ must
      specifically identify and explain what evidence he found not credible
      and why he found it not credible. Adorno v. Shalala, 40 F.3d 43, 48 (3d
      Cir. 1994) (citing Stewart v. Sec'y of Health, Education and Welfare,
      714 F.2d 287, 290 (3d Cir. 1983)); see also Stout v. Comm'r, 454 F.3d
      1050, 1054 (9th Cir. 2006) (stating that an ALJ is required to provide
      “specific reasons for rejecting lay testimony”). An ALJ cannot reject
      evidence for an incorrect or unsupported reason. Ray v. Astrue, 649
      F.Supp.2d 391, 402 (E.D.Pa. 2009) (quoting Mason v. Shalala, 994
      F.2d 1058, 1066 (3d Cir. 1993)).

Zirnsak v. Colvin, 777 F.3d 607, 612–13 (3d Cir. 2014).

      Yet, it is also clear that:


                                         25
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 26 of 36




      Great weight is given to a claimant's subjective testimony only when it
      is supported by competent medical evidence. Dobrowolsky v. Califano,
      606 F.2d 403, 409 (3d Cir. 1979); accord Snedeker v. Comm'r of Soc.
      Sec., 244 Fed.Appx. 470, 474 (3d Cir. 2007). An ALJ may reject a
      claimant's subjective testimony that is not found credible so long as
      there is an explanation for the rejection of the testimony. Social
      Security Ruling (“SSR”) 96–7p; Schaudeck v. Comm'r of Social
      Security, 181 F.3d 429, 433 (3d Cir. 1999). Where an ALJ finds that
      there is an underlying medically determinable physical or mental
      impairment that could reasonably be expected to produce the
      individual's pain or other symptoms, however, the severity of which is
      not substantiated by objective medical evidence, the ALJ must make a
      finding on the credibility of the individual's statements based on a
      consideration of the entire case record.

McKean v. Colvin, 150 F.Supp.3d 406, 415–16 (M.D. Pa. 2015) (footnotes omitted).

Thus, we are instructed to review an ALJ’s evaluation of a claimant’s subjective

reports of pain under a standard of review which is deferential with respect to the

ALJ’s well-articulated findings but imposes a duty of clear articulation upon the ALJ

so that we may conduct meaningful review of the ALJ’s conclusions.

      In the same fashion that medical opinion evidence is evaluated, the Social

Security Rulings and Regulations provide a framework under which the severity of

a claimant's reported symptoms are to be considered. 20 C.F.R. §§ 404.1529,

416.929; SSR 16–3p. It is important to note that though the “statements of the

individual concerning his or her symptoms must be carefully considered, the ALJ is

not required to credit them.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 363

(3d. Cir. 2011) (referencing 20 C.F.R. §404.1529(a) (“statements about your pain or


                                         26
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 27 of 36




other symptoms will not alone establish that you are disabled.”). It is well-settled in

the Third Circuit that “[a]llegations of pain and other subjective symptoms must be

supported by objective medical evidence.” Hantraft v. Apfel, 181 F.3d 358, 362 (3d

Cir. 1999) (referring to 20 C.F.R. § 404.1529). When evaluating a claimant’s

symptoms, the ALJ must follow a two-step process in which the ALJ resolves

whether a medically determinable impairment could be the cause of the symptoms

alleged by the claimant, and subsequently must evaluate the alleged symptoms in

consideration of the record as a whole. SSR 16-3p.

      First, symptoms, such as pain or fatigue, will only be considered to affect a

claimant's ability to perform work activities if such symptoms result from an

underlying physical or mental impairment that has been demonstrated to exist by

medical signs or laboratory findings. 20 C.F.R. §§ 404.1529(b), 416.929(b); SSR

16–3p. During the second step of this credibility assessment, the ALJ must determine

whether the claimant's statements about the intensity, persistence or functionally

limiting effects of his or her symptoms are substantiated based on the ALJ's

evaluation of the entire case record. 20 C.F.R. § 404.1529(c), 416.929(c); SSR 16–

3p. This includes but is not limited to: medical signs and laboratory findings,

diagnosis and other medical opinions provided by treating or examining sources, and

other medical sources, as well as information concerning the claimant's symptoms

and how they affect his or her ability to work. Id. The Social Security Administration


                                          27
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 28 of 36




has recognized that individuals may experience their symptoms differently and may

be limited by their symptoms to a greater or lesser extent than other individuals with

the same medical impairments, signs, and laboratory findings. SSR 16–3p.

      Thus, to assist in the evaluation of a claimant's subjective symptoms, the

Social Security Regulations identify seven factors which may be relevant to the

assessment of the severity or limiting effects of a claimant's impairment based on a

claimant's symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). These factors

include: activities of daily living; the location, duration, frequency, and intensity of

the claimant's symptoms; precipitating and aggravating factors; the type, dosage,

effectiveness, and side effects of any medication the claimant takes or has taken to

alleviate his or her symptoms; treatment, other than medication that a claimant has

received for relief; any measures the claimant has used to relieve his or her

symptoms; and, any other factors concerning the claimant's functional limitations

and restrictions. Id.; see George v. Colvin, No. 4:13–CV–2803, 2014 WL 5449706,

at *4 (M.D. Pa. Oct. 24, 2014); Koppenaver v. Berryhill, No. 3:18-CV-1525, 2019

WL 1995999, at *9 (M.D. Pa. Apr. 8, 2019), report and recommendation adopted

sub nom. Koppenhaver v. Berryhill, No. 3:18-CV-1525, 2019 WL 1992130 (M.D.

Pa. May 6, 2019); Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL 5781202, at

*8–9 (M.D. Pa. Sept. 30, 2015).




                                          28
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 29 of 36




      D.     The ALJ’s Decision in this Case is Supported by Substantial
             Evidence.

      In this setting, we are mindful that we are not free to substitute our

independent assessment of the evidence for the ALJ’s determinations. Rather, we

must simply ascertain whether the ALJ’s decision is supported by substantial

evidence, a quantum of proof which is less than a preponderance of the evidence but

more than a mere scintilla, Richardson v. Perales, 402 U.S. 389, 401 (1971), and

“does not mean a large or considerable amount of evidence,” Pierce v. Underwood,

487 U.S. 552, 565 (1988), but rather “means—and means only—'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’ ”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Judged against these deferential

standards of review, we find that substantial evidence supported the ALJ’s decision

that Sincavage was not entirely disabled.

      As we have noted, Sincavage first challenges the ALJ’s finding at Step 3 that

she did not meet a listing and thus was not per se disabled at Step 3. The crux of this

argument is Sincavage’s assertion that the ALJ should have given controlling weight

to the opinion of her primary care provider, Dr. Prahalad.

      This argument warrants inly brief consideration. As we have previously noted

when addressing similar Step 3 claims in cases involving emotional impairments:

      At step three of the evaluation process, the ALJ must determine whether
      a claimant's alleged impairment is equivalent to a number of listed
      impairments that are acknowledged as so severe as to preclude

                                          29
Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 30 of 36




substantial gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(iii),
416.920(a)(4)(iii); 20 C.F.R. Part 404, Subpart P, Appendix 1; Burnett
v. Comm'r of Soc. Sec, 220 F.3d 112, 119 (3d Cir. 2000). In making
this determination, the ALJ is guided by several basic principles set
forth by the social security regulations, and caselaw. First, if a
claimant's impairment meets or equals one of the listed impairments,
the claimant is considered disabled per se, and is awarded benefits. 20
C.F.R. §§ 404.1520(d), 416.920(d); Burnett, 220 F.3d at 119. However,
to qualify for benefits by showing that an impairment, or combination
of impairments, is equivalent to a listed impairment, Plaintiff bears the
burden of presenting “medical findings equivalent in severity to all the
criteria for the one most similar impairment.” Sullivan v. Zebley, 493
U.S. 521, 531 (1990); 20 C.F.R. § 416.920(d). An impairment, no
matter how severe, that meets or equals only some of the criteria for a
listed impairment is not sufficient. Id.

This particular case involves the Listings pertaining to mental
impairments. The mental impairment listings, in large part, consist of a
definitional statement describing the disorder(s) addressed by the
listing (Paragraph A), and a set of impairment-related functional
limitations that must be met to establish the requisite severity
(Paragraph B). 20 C.F.R. Part 404, Subpart P, Appendix 1 § 12.00A.
Listings 12.02, 12.03, 12.04, and 12.06 also include a second set of
impairment-related functional limitations (Paragraph C) that is only
considered if the paragraph B criteria are not satisfied. Id. [ … ]

The Paragraph B criteria of Listings 12.02, 12.03, 12.04, 12.06, and
12.08 are identical, and require the ALJ to assess the degree of a
claimant's limitation in four broad functional areas: activities of daily
living; social functioning; maintaining concentration, persistence or
pace; and whether the claimant has experienced repeated episodes of
decompensation of extended duration. The first three areas are assessed
on the following five-point scale: none, mild, moderate, marked, and
extreme. 20 C.F.R. §§ 404.1520a(c)(4), 416.920a(c)(4). The fourth
area, episodes of decompensation of extended duration, is rated on the
following four-point scale: none, one or two, three, four or more. Id.
The last point on each scale represents a degree of limitation that is
incompatible with the ability to do any gainful work. Id. The Paragraph
B criteria are met where an impairment results in two of the following:
a marked restriction of activities of daily living; marked difficulties in
                                   30
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 31 of 36




      maintaining social functioning; marked difficulties in maintaining
      concentration, persistence or pace; or repeated episodes of
      decompensation, each of extended duration. 20 C.F.R. Part 404,
      Subpart P, Appendix 1 §§ 12.02, 12.03, 12.04, 12.06, 12.08.

Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL 5781202, at *8 (M.D. Pa. Sept.

30, 2015). If the Paragraph B criteria have not been met, the ALJ must then assess

the Paragraph C criteria, which requires that the claimant have a mental disorder that

is “ ‘serious and persistent’; there must be a medically documented history of the

existence of the disorder over a period of at least 2 years.” 20 C.F.R. pt. 404, subpt.

P., app. 1 §§ 12.02, 12.04. In order to conclude that a claimant meets either of these

listings, the ALJ must find that the disorder satisfies both the A and B criteria or the

A and C criteria. Id.

      In the instant case, we conclude that the ALJ’s finding that Sincavage’s

depressive disorder did not meet a listing is supported by substantial evidence. On

this score, the ALJ considered both the paragraph B and paragraph C criteria and

found that the plaintiff’s mental impairment did not meet either. The ALJ devoted

almost five pages of his opinion to an explanation of why the plaintiff did not meet

a listing. As to the paragraph B criteria, the ALJ found that Sincavage had a mild

limitation in understanding, remembering or applying information; a mild limitation

in interacting with others; a moderate limitation in concentrating, persisting, or

maintaining pace; and a mild limitation in adapting or managing oneself. (Tr. 17-

20). The ALJ’s findings were based on a combination of the claimant’s treatment
                                          31
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 32 of 36




records, the medical opinions, and the claimant’s subjective statements, and the ALJ

found that given her generally conservative treatment and her progress with

counseling in 2017, the paragraph B criteria were not met. (Id.) In addition, the ALJ

explained that the paragraph C criteria had not been met because the record did not

show a “serious and persistent” disorder, as Sincavage had very minimal mental

health treatment until she began counseling in 2017. (Tr. 20).

      The plaintiff contends that Dr. Prahalad’s opinion supports a finding that the

plaintiff’s depressive disorder meets both the paragraph B and C criteria, and thus,

the ALJ should have found that the plaintiff was per se disabled at Step 3. However,

the ALJ gave Dr. Prahalad’s opinion partial to little weight and explained that Dr.

Prahalad’s opinion was largely based on the plaintiff’s subjective complaints. In

addition, the ALJ credited opinions from other medical providers and reviewed the

claimant’s complete treatment record and concluded that the plaintiff was not per se

disabled at Step 3. It is entirely the province of the ALJ to weigh competing medical

opinions and afford them different weight so long as the ALJ gives an adequate

explanation. Morales, 225 F.3d at 317. Accordingly, we find that these arguments

are wholly without merit and do not entitle Sincavage to a remand.

      Sincavage also argues that the ALJ erred in finding that her statements

regarding the intensity, persistence, and limiting effects of her symptoms were

inconsistent with the evidence. Sincavage contends that the ALJ did not properly


                                         32
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 33 of 36




consider her testimony and her subjective statements concerning her mental and

physical impairments. However, to the contrary, the ALJ discussed Sincavage’s

subjective complaints and determined that they were inconsistent with the medical

evidence. Sincavage stated that her hip, neck, hand and foot pain affected her daily

and precluded her from working. She reported that she did not take medication due

to her religious beliefs. She also stated that she had trouble walking, lifting things,

and holding and gripping items, and that she constantly had dizziness and nausea.

She further asserted that she had problems concentrating and remembering things.

      On this score, the ALJ took these statements into account to the extent they

were consistent with the medical record. Thus, the RFC limited Sincavage to simple,

routine tasks and simple, work-related decisions, with time off task to be

accommodated by normal breaks. Moreover, the RFC accounted for Sincavage’s

physical limitations by limiting her to only occasional climbing of ramps and stairs,

never climbing ropes, ladders or scaffolds; occasional balancing, stooping, kneeling

and crouching but never crawling. However, the ALJ found that the claimant’s

medical records indicated that she was not as limited as she had alleged, given her

history of conservative treatment, the fact that she generally refused medication but

did take medication on occasion, and the fact that she was progressing her in

counseling in 2017. Accordingly, we cannot conclude that the ALJ erred in the




                                          33
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 34 of 36




respect, as he took into account the claimant’s subjective complaints but ultimately

found that they were inconsistent with the record evidence.

      In this case, the ALJ was required to examine the medical evidence of record,

coupled with Sincavage’s subjective complaints regarding her impairments, and was

tasked with determining what range of work Sincavage could perform, if any. Given

Sincavage’s conservative treatment for her pain and her mental health impairments,

and the fact that her pain and depression was being managed during the relevant time

period, the ALJ found that Sincavage could perform less than a full range of light

work. It is the right and responsibility of the ALJ to make such assessments and we

find that substantial evidence; that is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion,” Biestek, 139 S. Ct. at 1154,

supported these determinations.

      We further find that the ALJ’s evaluation of the lay testimony complied with

the requirements prescribed by the Commissioner’s regulations and the law. At

bottom, it appears that the plaintiff is requesting that this court re-weigh the

evidence. This we may not do. See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,

359 (3d Cir. 2011) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (“Courts

are not permitted to re-weigh the evidence or impose their own factual

determinations”); see also Gonzalez v. Astrue, 537 F.Supp.2d 644, 657 (D. Del.

2008) (“In determining whether substantial evidence supports the Commissioner’s


                                        34
       Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 35 of 36




findings, the Court may not undertake a de novo review of the Commissioner’s

decision and may not re-weigh the evidence of the record”) (internal citations

omitted)). Rather, our task is simply to determine whether the ALJ’s decision is

supported by substantial evidence, a quantum of proof which is less than a

preponderance of the evidence but more than a mere scintilla, Richardson, 402 U.S.

at 401, and “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce, 487 U.S. at 565.

       In closing, the ALJ’s assessment of the evidence in this case complied with

the dictates of the law and was supported by substantial evidence. This is all that the

law requires, and all that a claimant can demand in a disability proceeding. Thus,

notwithstanding the argument that this evidence might have been viewed in a way

which would have also supported a different finding, we are obliged to affirm this

ruling once we find that it is “supported by substantial evidence, ‘even [where] this

court acting de novo might have reached a different conclusion.’” Monsour Med.

Ctr. v. Heckler, 806 F.2d 1185, 1190–91 (3d Cir. 1986) (quoting Hunter Douglas,

Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986)). Accordingly, under the deferential

standard of review that applies to appeals of Social Security disability

determinations, we find that substantial evidence supported the ALJ’s evaluation of

this case.


                                          35
      Case 1:19-cv-00888-MCC Document 12 Filed 05/29/20 Page 36 of 36




IV.   Conclusion

      Accordingly, for the foregoing reasons, IT IS ORDERED that the final

decision of the Commissioner denying these claims is AFFIRMED.

      An appropriate order follows.

                                            /s/ Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge



Submitted this 29th day of May, 2020




                                       36
